ORDER

AQUILINO, Senior Judge:
The mandate of the United States Court of Appeals for the Federal Circuit having now issued in conjunction with its opinion and judgment reported at 450 F.3d 1336 (2006) that this court’s underlying slip opinion 05-37, 29 CIT_, 366 F.Supp.2d 1300 (2005), be vacated and the case remanded; Now therefore, in compliance therewith, it is hereby
ORDERED that the defendant United States International Trade “Commission . . . make a specific causation determination and in that connection .. . directly address whether [other LTFV imports and/or fairly traded imports] would have replaced [Trinidad and Tobago’s] imports without any beneficial effect on domestic producers”, 450 F.3d at 1341, quoting from Bratsk Aluminum Smelter v. United States, 444 F.3d 1369, 1375 (Fed.Cir. 2006); and it is further hereby
ORDERED that the defendant have until January 12, 2007 to make that determination and report the result thereof to the other parties and this court, whereupon those parties may have until February 2, 2007 to comment thereon.